     Case: 5:18-mc-00054-SL Doc #: 19 Filed: 11/26/18 1 of 5. PageID #: 187




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OHIO


FEDERAL TRADE COMMISSION,                     Misc. No. 5:18mc54
    Petitioner,
                                              JUDGE SARA LIOI
            v.                                Magistrate Judge George J. Limbert

FULLY ACCOUNTABLE, LLC,
    Respondent.


                               STATUS REPORT

      The Federal Trade Commission submits this status report regarding

Respondent Fully Accountable, LLC’s compliance with the Court’s Order dated

August 13, 2018. That Order required Fully Accountable to comply in full with the

Commission’s 2017 civil investigative demand (CID) within 10 days, or by August

23, 2018.

      As discussed in the status report dated November 7, 2018, as part of its

ongoing investigation of Fully Accountable and assessment of its compliance with

the Court’s Order, the FTC issued two additional CIDs on September 10, 2018, one

to Fully Accountable and one to an individual named Sarah Scava. The CID issued

to Fully Accountable asked for testimony from that entity on seven topics. These
     Case: 5:18-mc-00054-SL Doc #: 19 Filed: 11/26/18 2 of 5. PageID #: 188



topics included the company’s responses to the original CID issued on September

21, 2017 that was the basis for this proceeding, the company’s document

preservation efforts, the company’s records management system, and its

relationships to Sarah Scava and Elevated Health, LLC, an entity the FTC has

reason to believe is related to Fully Accountable. On October 5, 2018, Fully

Accountable filed with the Commission a petition to limit or quash this CID,

claiming that it sought information irrelevant to and outside of the scope of the

investigation. Fully Accountable also claimed that the CID for testimony was

unduly burdensome. 1

      The CID issued to Sarah Scava—a former employee of Fully Accountable who

was also involved with Elevated Health while a Fully Accountable employee—called

for her personal testimony on 13 topics, including her work with Fully Accountable,

her involvement with Elevated Health, and the relationships between Elevated

Health and several other entities at issue in the investigation. On October 5, 2018,

Elevated Health LLC also filed with the Commission a petition to limit or quash the

CID to Sarah Scava on various asserted grounds, including that the CID was

unreasonable because Ms. Scava was no longer involved with Elevated Health, that

the CID sought information outside of the scope of the investigation, and that Ms.

Scava should be permitted to provide written responses in lieu of testimony.

      On November 19, 2018, the Commission issued a ruling denying both


1      This petition and the one filed by Elevated Health are available here:
https://www.ftc.gov/enforcement/cases-proceedings/petitions-quash/matter-fully-
accountable-llc.

                                    Status Report
                                         -2-
     Case: 5:18-mc-00054-SL Doc #: 19 Filed: 11/26/18 3 of 5. PageID #: 189



petitions. 2 The Commission ruled that the CID to Fully Accountable called for

information within the scope of the investigation, especially “where Fully

Accountable’s responses to the earlier CID made its own document management a

key issue and required the Commission to seek judicial intervention.” See Order

Denying Petitions to Limit and Quash Civil Investigative Demands, at 4-5. The

Commission also concluded that the CID was not unduly burdensome. Id. at 5-6

      The Commission further ruled that Elevated Health was not entitled to file a

petition to limit or quash a CID directed to another person, here Sarah Scava. Id. at

6. The Commission also found that Elevated Health failed to comply with various

Commission rules requiring the entity to meet and confer with Commission staff

prior to the filing of such a petition. Id. Finally, the Commission found that none of

Elevated Health’s claims had substantive merit. Id. at 7.

      Accordingly, the Commission ordered Sarah Scava to appear for testimony on

November 29, 2018 and Fully Accountable to appear for testimony on November 30,

2018, or at the time, date, and location as Commission staff may determine. Id.




2      The Commission’s ruling can be found here:
https://www.ftc.gov/system/files/documents/petitions-quash/matters-civil-
investigative-demand-fully-accountable-llc-dated-september-10-2018-civil-
investigative/1723195_fully_accountable_ftc_order_ruling_on_petition_and_exhibits
_1-3_11-19-18.pdf.

                                    Status Report
                                         -3-
     Case: 5:18-mc-00054-SL Doc #: 19 Filed: 11/26/18 4 of 5. PageID #: 190



      The FTC respectfully offers to provide an updated status report at a future

date of the Court’s choosing.

                                      Respectfully submitted,

                                      ALDEN F. ABBOTT
                                      General Counsel

                                      LESLIE RICE MELMAN
                                      Assistant General Counsel for Litigation

                                      /s/ Burke W. Kappler
                                      BURKE W. KAPPLER
                                      Attorney

                                      FEDERAL TRADE COMMISSION
                                      600 Pennsylvania Ave., N.W.
                                      Washington, DC 20580
                                      Tel.: (202) 326-2043
                                      Fax: (202) 326-2477
Dated: November 26, 2018.             Email: bkappler@ftc.gov




                                  Status Report
                                       -4-
     Case: 5:18-mc-00054-SL Doc #: 19 Filed: 11/26/18 5 of 5. PageID #: 191



                               Certificate of Service

      I hereby certify that on November 26, 2018, I served the foregoing Status

Report by filing it with the CM/ECF system for the Northern District of Ohio, which

provides a notification to all counsel appearing in this matter.


                                               /s/ Burke W. Kappler
                                               BURKE W. KAPPLER
